Citation Nr: 0301847	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  01-00 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel








INTRODUCTION

The veteran had active service from September 1948 to May 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  He was awarded the Purple Heart for wounds suffered 
in combat.

FINDINGS OF FACT

1.  The veteran has a college education and last worked on a 
full time basis in 1990.

2.  The veteran is service-connected for post-traumatic 
degenerative disc disease with probable foraminal stenosis, 
evaluated as 40 percent disabling; general anxiety disorder, 
evaluated as 30 percent; residual wound of muscle group II, 
right shoulder, evaluated as 20 percent disabling; residual 
wound of muscle group XX, lumbar region, evaluated 20 percent 
disabling; residual wound of muscle group XVII, right 
buttock, evaluated 20 percent disabling; residual wound of 
muscle group XVII, left buttock, evaluated as 20 percent 
disabling; residual wound of muscle group XI, right leg, 
evaluated as 10 percent disabling; tinnitus, evaluated as 10 
percent disabling, residuals of malaria, evaluated as 10 
percent disabling; bilateral hearing loss, evaluated as zero 
percent disabling.   

3.  The veteran's combined disability rating is 90 percent.  

4.  The veteran's service-connected disabilities are of such 
severity as to preclude all forms of substantially gainful 
employment.  





CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Through correspondence, the rating decision, the statement of 
the case and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Pertinent identified medical and 
other records have been obtained, and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. § 3.159 (2002).

II.  Service Connection

The veteran contends that he is unemployable due to his 
service-connected disabilities alone.  

In order to establish a total disability rating based on 
individual unemployability, there must be impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person. 38 C.F.R. § 4.15.  

A total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service- connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  Marginal employment shall not be 
considered substantially gainful employment. 38 C.F.R. § 
4.16(a).

Service connection is in effect for post-traumatic 
degenerative disc disease with probable foraminal stenosis, 
evaluated as 40 percent disabling; general anxiety disorder, 
evaluated as 30 percent; residual wound of muscle group II, 
right shoulder, evaluated as 20 percent disabling; residual 
wound of muscle group XX, lumbar region, evaluated 20 percent 
disabling; residual wound of muscle group XVII, right 
buttock, evaluated 20 percent disabling; residual wound of 
muscle group XVII, left buttock, evaluated as 20 percent 
disabling; residual wound of muscle group XI, right leg, 
evaluated as 10 percent disabling; tinnitus, evaluated as 10 
percent disabling, residuals of malaria, evaluated as 10 
percent disabling; bilateral hearing loss, evaluated as zero 
percent disabling.  The veteran's combined disability rating 
is 90 percent.  Thus, he meets the minimum schedular 
requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, 
the evidence must still show that the veteran is unable to 
pursue a substantially gainful occupation due to his service- 
connected disabilities.  The issue, therefore, is whether the 
veteran's service-connected disabilities alone prevent him 
from engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor that takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

In this case, the evidence shows that the veteran has four 
years of college education.  He reported that from 1965 to 
1990 he was self-employed as a designer, and he last worked 
full time in 1990.  He reported that he had to stop working 
in 1990 as a result of his service-connected disorders.  
According to an August 1952 VA examination report, the 
veteran stated that he was right handed.  According to 
subsequent VA examination reports, the veteran reported that 
has been working 10-15 hours a week as a designer.  The 
veteran maintained that he could not work longer that that 
because his service connected disabilities prevented him from 
sitting, standing, or doing the things necessary to work full 
time.

A VA orthopedic examiner noted in a November 1999 report that 
the veteran could obtain gainful employment with the 
following restrictions:

...no overhead activities about the right shoulder, no 
lifting of greater than fifteen pounds about the right 
shoulder, no lifting greater than 15 pounds about the 
trunk, no excessive standing longer than 25 minutes, no 
excessive sitting greater than 45 minutes, and no 
prolonged walking, bending, or stooping activities.

A VA general examiner opined, also in November 1999, that the 
veteran's unemployability was secondary to his severe back 
and hip problems. 

In February 2001, VA informed the veteran that it had 
determined that it was not reasonably feasible that he would 
achieve a vocational goal because providing services to him 
would not result in employment.  VA reached this decision 
based on the veteran's service and nonservice-connected 
disorders and their impact on his ability to return to 
employment.

Given the veteran's considerable service-connected 
disabilities, the severity of his service-connected 
degenerative disc of the low back and residual fragment 
wounds, and the VA examination and vocational rehabilitation 
findings that he is unable to work, the Board finds that the 
evidence supports the claim for TDIU in this case.  


ORDER

Entitlement to a total disability rating based on individual 
unemployability (TDIU) is granted, subject to the laws and 
regulations governing the award of monetary benefits.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

